Fourth Court of Appeals
                               San Antonio, Texas
                                    August 22, 2014

                                  No. 04-14-00436-CV

Judith ZAFFIRINI, David H. Arredondo and Clarissa N. Chapa, As Co-Trustees of the Exempt
                            Trust of Rocio Gonzalez Guerra,
                                       Appellants

                                           v.

                                  Rocio G. GUERRA,
                                       Appellee

                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2008-PB7-000016-L2
                         Honorable Jesus Garza, Judge Presiding


                                    ORDER

      Appellants' motion to amend brief is hereby GRANTED.



                                                _________________________________
                                                Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court